Citation Nr: 1040406	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel





INTRODUCTION

The Veteran served on active duty from June 1978 to December 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico, which denied service 
connection for hepatitis A and an anxiety disorder.

In an August 2007 decision, the Board affirmed the RO's denials 
of service connection for such disorders.  Thereafter, the 
Veteran appealed the Board's denial of his claims to the United 
States Court of Appeals for Veterans Claims (Court) and, in an 
Order dated in September 2008, the Court granted a Joint Motion 
for Partial Remand that moved that the Board's decision with 
respect to the issue of entitlement to service connection for an 
anxiety disorder be vacated.  The Joint Motion noted that the 
Veteran explicitly abandoned his appeal regarding the issue of 
entitlement to service connection for hepatitis A.  As such, the 
case was returned to the Board and, in February 2009, the Board 
remanded the case to the agency of original jurisdiction (AOJ) 
for further development.  The case now again returns to the Board 
for further appellate review.  However, for the reasons discussed 
herein, the Board finds that another remand is necessary and, 
therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify the 
Veteran if further action is required.

The Board observes that the Veteran's claim was originally 
adjudicated as entitlement to service connection for an anxiety 
disorder.  However, during the course of the appeal, the medical 
evidence revealed additional diagnoses of acquired psychiatric 
disorders, to include paranoid schizophrenia and a 
neuropsychiatric condition.  The Court has held that the scope of 
a mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the Board has recharacterized the issue as shown on 
the first page of this decision and acknowledges that such 
description includes a claim of entitlement to service connection 
for all currently diagnosed acquired psychiatric disorders, to 
include generalized anxiety disorder.


REMAND

Although the Board regrets the additional delay, another remand 
is necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
service connection claim so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

The Veteran claims that, as a result of contracting and being 
treated for hepatitis A while in service, he developed an 
acquired psychiatric disorder, to include an anxiety disorder.  
Specifically, he alleges that, when he had symptoms associated 
with the hepatitis A, he developed anxiety over his fears of the 
long-term effects from his diagnosis.  Therefore, the Veteran 
claims that service connection is warranted for an acquired 
psychiatric disorder. 

The Veteran's service treatment records reflect that he was 
diagnosed with viral hepatitis A in January 1979, for which he 
was hospitalized for 38 days.  Post-service treatment records 
reflect diagnoses of generalized anxiety disorder, paranoid 
schizophrenia, and a neuropsychiatric condition.  Additionally, a 
June 2004 VA outpatient treatment record reflects that the 
Veteran reported that  he became anxious when diagnosed with 
hepatitis A in service and continued to be anxious since that 
time.

In light of the foregoing, the Board remanded the case in 
February 2009 in order to obtain a VA examination with an opinion 
regarding whether there is at least a 50 percent probability or 
greater that the Veteran's anxiety disorder can be attributed to 
his military service, especially his diagnosis and treatment for 
hepatitis A in service.  In response to the Board's inquiry, the 
Veteran was afforded a VA examination in April 2009 and, 
following a review of the record, an interview with the Veteran, 
and a mental status examination, the examiner diagnosed 
generalized anxiety disorder and opined that such was not caused 
by or a result of military service, especially his diagnosis and 
treatment for hepatitis A.  The examiner reasoned that hepatitis 
A is a water borne hepatitis with no residual liver damage or 
long term consequences; it is a self-limited infection that 
confers antibody protection after it.  He further noted that the 
Veteran had alcohol and marijuana use prior to military service, 
both of which were associated with A symptoms.  Based on such 
opinion, the AOJ continued to deny the Veteran's service 
connection claim.  However, the Board finds such opinion to be 
inadequate to decide the case.  Specifically, it appears that the 
examiner based his opinion, in part, on the fact that, as 
hepatitis A has no long-term consequences, an individual should 
not feel anxiety about contracting the disease.  In the February 
2009 remand instructions, the Board specifically requested that 
the examiner offer an opinion as to whether this particular 
Veteran developed an anxiety disorder to his military service, to 
include his diagnosis and treatment for hepatitis A.  (Emphasis 
added).  Therefore, as the examiner's opinion is nonresponsive, 
the Board finds that another remand is necessary in order to 
ensure compliance with the prior remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998) (where the remand orders of the 
Board or the Courts are not complied with, the Board errs as a 
matter of law when it fails to assure compliance).  In this 
regard, the Veteran should be afforded another VA examination, 
conducted by an appropriate medical professional other than the 
April 2009 examiner, so as to determine the nature and etiology 
of his acquired psychiatric disorder.

Additionally, the Board notes that the Veteran has indicated in 
documents of record that he had been hospitalized on occasion due 
to his acquired psychiatric disorder and, as such, was provided 
with an opportunity in a March 2009 letter to identify any VA and 
non-VA healthcare providers who treated him for his anxiety 
disorder since his discharge from service in December 1981 to the 
present time.  The Veteran did not respond.  Even so, the Board 
notes that the record reflects that he presently seeks medical 
care through the San Juan VA Medical Center and, at the time of 
the April 2009 VA examination, the examiner noted that the 
Veteran's most recent psychiatric treatment at such facility was 
in March 2009.  Therefore, on remand, any outstanding treatment 
records from the San Juan VA Medical Center dated from July 2004 
to the present should be obtained for consideration in the 
Veteran's appeal.  

The Board further observes that the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder was initially considered on only a secondary basis, 
i.e., whether the Veteran's hepatitis A caused or aggravated his 
acquired psychiatric disorder and, therefore, the Veteran was 
only provided with Veterans Claims Assistance Act of 2000 (VCAA) 
notice regarding the secondary aspect of his claim.  However, as 
this claim is also being considered on a direct basis, the 
Veteran should be provided proper VCAA notice on remand as to the 
evidence and information necessary to substantiate his claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder, on a direct 
basis.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA 
notice as to the evidence and information 
necessary to substantiate his claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
generalized anxiety disorder, on a direct 
basis.

2.  Obtain treatment records from the San 
Juan VA Medical Center dated from July 2004 
to the present.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his acquired psychiatric 
disorder.  Such should be conducted by an 
appropriate medical professional other than 
the April 2009 examiner.  The claims file, to 
include a copy of this remand, must be made 
available to and be reviewed by the examiner.  
Any indicated evaluations, studies, and tests 
should be conducted.  

The examiner should identify all of the 
Veteran's acquired psychiatric disorders that 
meet the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV) criteria.  
For each currently diagnosed acquired 
psychiatric disorder, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that any such disorder is related 
to the Veteran's military service, to include 
his diagnosis and treatment for hepatitis A 
during service.  In offering such opinion, the 
examiner should consider whether such 
diagnosis and treatment resulted in an 
acquired psychiatric disorder in this 
particular Veteran.  The examiner should also 
indicate if the Veteran had a psychosis within 
one year of his service discharge in December 
1981 and, if so, s/he should describe the 
manifestations of such psychosis.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his claimed acquired psychiatric 
disorder and the continuity of symptomatology.  
The rationale for any opinion offered should 
be provided.  

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case, 
and an appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


